DETAILED ACTION
The communication dated 5/9/2022 has been entered and fully considered.
Claims 1 and 11-12 has been amended. Claims 1-2 and 5-13 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2 and 5-13 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art to be considered is Hayashi et al. (U.S. PGPUB 2013/0093113), hereinafter HAYASHI. HAYASHI teaches an imprint apparatus that forms a pattern in a plurality of shot regions on a substrate [Abstract]. HAYASHI teaches the mold holding mechanism (3) may have the mold shape correction mechanism (201, magnification correction mechanism) that corrects the shape of the mold (8) by imparting an external force or displacement to the sides of the mold (8) [0040-0041].  HAYASHI teaches a first deformation unit that uses external force to the sides of the mold (8) and a second deformation step to correct the pattern by heating the wafer (10) [0042]. HAYASHI teaches the wafer (10) and the resin (14) are in contact with each other after all deformation steps and ultraviolet light is emitted from the light irradiation unit (2) in order to cure the resin (14) [0043-0044].
HAYASHI fails to disclose, suggest or teach: a second deformation amount is applied to the mold during the second processing by applying the force to the side surface of the mold by the actuator to reduce an overlay error between the shot region and the pattern region while curing the imprint material. One of ordinary skill in the art at the time of the effective filing date of the applicant’s invention would not reasonably be motivated to modify HAYASHI, by having a second deformation amount is applied to the mold during the second processing by applying the force to the side surface of the mold by the actuator to reduce an overlay error between the shot region and the pattern region while curing the imprint material, and the applicant has done so for the benefit of improving the overlay precision between the shot region of a substrate and the pattern region of a mold, as taught in the instant specification [0005].
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE BEHA whose telephone number is (571)272-2529. The examiner can normally be reached MONDAY - FRIDAY 9:00 A.M. - 5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBAS RASHID can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.B./Examiner, Art Unit 1748                                                                                                                                                                                                        

/JACOB T MINSKEY/Primary Examiner, Art Unit 1748